DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
Claim Objections
Claim 9 is objected to because of the following informalities:  “being being” in line 16 should be “being”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (US 4241657) in view of Nakamura et al. (US 2011/0162542). 	Regarding claim 1, Fujimori discloses “a container (column 1, line 13: metallic can) comprising:  	a body (implicit in the metallic can);  	a first printing layer (item 4) provided on an outer surface of the body and including a first printing section including a first set of halftone dots or a first solid (column 4, lines 39-45); and  	a second printing layer (item 5) that is printed and is provided between the body and the first printing layer, to overlap at least a printing area of the first printing layer (Figure 3) including a second set of halftone dots (column 4, lines 39-45).”  	Fujimori fails to specifically disclose “including a second set of halftone dots with a dot percentage equal to or greater than a dot percentage of the first set of halftone dots or a second solid, and having a printing area larger than the printing area of the first printing section.”  However, Examiner asserts that this is merely a matter of design choice of the desired image which one having ordinary skill in the art could easily envisage.  That is, one having ordinary skill in the art could at once envisage a desired print image wherein the second printing layer has at least the same dot percentage, and wherein the second printing layer is larger than the first printing section.  	Fujimori also fails to specifically disclose “wherein a brightness of the second printing layer is lower than the brightness of the first printing layer.”  However, Examiner again asserts that this is a matter of obvious design choice.  Examiner asserts that one having ordinary skill in the art could at once envisage a scenario wherein the second printing layer is darker than the first layer, for instance having a black background area with text in the middle.
  	Fujimori also fails to disclose “a region of the second printing layer overlapping the first printing section of the first printing layer being thinner than the remaining region of the second printing layer.”  However, Nakamura et al. teach that when ink layers on cans overlap, there is a possibility of a color tone becoming dark, thereby degrading the aesthetic appearance (paragraph 13) and teaches making the layer thinner in order to improve the aesthetic appearance (paragraph 15).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the region of the second printing layer which overlaps the first printing section be thinner than the other portions of the second printing section in order to improve the aesthetic appearance.   	Regarding claim 3, Fujimori further discloses “wherein the first printing layer and the second printing layer are printed using a liquid ink (column 3, lines 22-27).” 	Regarding claim 5, Fujimori discloses “a method for manufacturing a container (abstract), the method comprising:  	supplying a liquid ink, from a first ink supply device (Examiner notes that Fujimori does not specifically describe an ink supply device, but implicitly, the ink must be supplied to the plate cylinder), to a first convex section of a first plate cylinder (item 2a) for transferring a first printing section including at least a first solid or first set of halftone dots (column 4, lines 39-44);  	transferring to a blanket a first printing layer (item 4) including the first printing section, using the ink supplied to the first convex section, by bringing the first convex section into contact with the blanket (column 4, lines 44-45);  	supplying liquid ink, from a second ink supplying device (again, the ink supply device is implicit), to a second convex section of a second plate cylinder (item 2c) for transferring a second solid or second set of halftone dots (see Figure 3);  	transferring to the blanket a second printing layer (item 5) (column 4, lines 45-46) by bringing the second convex section, to which the ink has been supplied by the second ink supplying device (see above discussion of the second ink supplying device), into contact with a printing area to which the ink has been transferred by the first convex section on the (column 4, lines 44-45 and Figure 2); and  	printing one or more ink images on a body of the container, by bringing the blanket, to which the first printing layer and the second printing layer using the ink supplied to the first convex section and the second convex section, respectively, have been transferred, into contact with an outer surface of the body, to transfer the second printing layer and the first printing layer onto the body (column 2, lines 49-52).” 	Fujimori fails to specifically disclose “the transferred second printing layer including a second solid or second set of halftone dots having a dot percentage equal to or greater than a dot percentage of the first set of halftone dots, and having a printing area larger than that of the first printing section.  However, Examiner asserts that this is merely a matter of design choice of the desired image which one having ordinary skill in the art could easily envisage.  That is, one having ordinary skill in the art could at once envisage a desired print image wherein the second printing layer has at least the same dot percentage, and wherein the second printing layer is larger than the first printing section, such as having text on a dark background 	Regarding the limitation that “a brightness of the second printing layer being lower than a brightness of the first printing layer,” Examiner again asserts that this is a matter of obvious design choice.  Examiner asserts that one having ordinary skill in the art could at once envisage a scenario wherein the second printing layer is darker than the first layer, for instance having a dark block area with bright text in the middle. 	Fujimori also fails to disclose “a region of the second printing layer overlapping the first printing section of the first printing layer being thinner than the remaining region of the second printing layer.”  However, Nakamura et al. teach that when ink layers on cans overlap, there is a possibility of a color tone becoming dark, thereby degrading the aesthetic appearance (paragraph 13) and teaches making the layer thinner in order to improve the aesthetic appearance (paragraph 15).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the region of the second printing layer which overlaps the first printing section be thinner than the other portions of the second printing section in order to improve the aesthetic appearance.   	Regarding claim 7, Fujimori discloses “a printing apparatus (Figure 1) configured to form one or more ink images on a container comprising:  	a first plate cylinder (item 2a) including a first convex section configured to transfer a first printing section including at least a first solid or a first set of halftone dots;  	a first ink supply device configured to supply a liquid ink to the first convex section (this is implicit);  	a second plate cylinder (item 2b) provided on a secondary side of the first plate cylinder, and including a second convex section having a printing area and configured to transfer a second solid or second set of halftone dots to overlap at least a printing area of the first plate cylinder (see Figure 3);  	a second ink supply device configured to supply a liquid ink to the second convex portion (implicit); and  	a blanket (item 1) to which the ink is transferred from the first convex section and the second convex section in order of the first plate cylinder and the second plate cylinder, the blanket configured to print the transferred ink on an outer surface of the body of the container (Figure 1); 	a first printing layer including the first printing section (item 4), and a second printing layer including the second convex section being transferred to the blanket (item 5), by bringing the second convex section into contact with a printing area to which the ink has been transferred by the first convex section on the blanket (column 4, lines 39-45).” 	Fujimori fails to specifically disclose that the second halftone dot having a dot percentage equal to or greater than a dot percentage of the first halftone dot or that the printing area of the second ink is larger than the first printing section.  However, Examiner asserts that this is merely a matter of design choice of the desired image which one having ordinary skill in the art could easily envisage.  That is, one having ordinary skill in the art could at once envisage a desired print image wherein the second printing layer has at least the same dot percentage, and wherein the second printing layer is larger than the first printing section.   	Regarding the limitation that “a brightness of the second printing layer being lower than a brightness of the first printing layer,” However, Examiner again asserts that this is a matter of obvious design choice.  Examiner asserts that one having ordinary skill in the art could at once envisage a scenario wherein the second printing layer is darker than the first layer, for instance having a dark block area with bright text in the middle.
 	Fujimori also fails to disclose “a region of the second printing layer overlapping the first printing section of the first printing layer being thinner than the remaining region of the second printing layer.”  However, Nakamura et al. teach that when ink layers on cans overlap, there is a possibility of a color tone becoming dark, thereby degrading the aesthetic appearance (paragraph 13) and teaches making the layer thinner in order to improve the aesthetic appearance (paragraph 15).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the region of the second printing layer which overlaps the first printing section be thinner than the other portions of the second printing section in order to improve the aesthetic appearance.   	Regarding claim 9, the limitation that “wherein an amount of ink corresponding to dots in a section of the second printing layer disposed between the body and the first printing section of the first printing layer is smaller than that in portions of the second printing layer that are not disposed between the body and the first printing section” is similarly a matter of obvious design choice which does not yield any unpredictable or patentable results.  That is, one having ordinary skill in the art could envision the portions of the second printing layer which are outside the overlapped area as having more ink in order to have a desired design effect, such as having a more solid image or even just more image in general.   	Regarding claim 10, Fujimori further discloses “wherein the first set of halftone dots of the first printing section of the first printing layer is formed by using a first ink, and the second set of halftone dots of the second printing layer is formed by using a second ink (column 4, lines 39-49).”  Regarding the final limitation “an amount of ink corresponding to dots in a section of the second printing layer disposed between the body and the first printing section of the first printing layer is smaller than that in portions of the second printing layer that are not disposed between the body and the first printing section,” this is similarly a matter of obvious design choice which does not yield any unpredictable or patentable results.  That is, one having ordinary skill in the art could envision the portions of the second printing layer which are outside the overlapped area as having more ink in order to have a desired design effect, such as having a more solid image or even just more image in general. 	Regarding claim 11, the limitation that “wherein an amount of ink corresponding to dots in a section of the second printing layer disposed between the body and the first printing section of the first printing layer is smaller than that in portions of the second printing layer that are not disposed between the body and the first printing section ” is similarly a matter of obvious design choice which does not yield any unpredictable or patentable results.  That is, one having ordinary skill in the art could envision the portions of the second printing layer which are outside the overlapped area as having more ink in order to have a desired design effect, such as having a more solid image or even just more image in general.  

Response to Arguments
Applicant’s arguments filed 10/06/2022 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853